DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 10/12/2021 has been entered:  Claims 4 - 7 remain pending in the present application.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 recites “the device is configured… and sealed”. This appears to be a grammatical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4 - 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites “wherein the funnel has a curved section that is adapted to converge with the silicone exit tube, such that the silicone exit tube can be squeezed to break a vacuum that may occur as the urinary device is filled with the urine”.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
In the instant case, the breath of the claims does not satisfy the requirements for enablement. The claims and specification merely describe a curved section and silicone exit tube. It is unclear how the squeezing of the silicone exit tube would break a vacuum merely from the presence of these two elements. Further, the drawings and specifications similarly do not provide detail sufficient to allow one of ordinary skill in the art to configure the curved section and silicone exit tube such that the silicone exit tube can be squeezed to break a vacuum, nor does there appear to be evidence as to how this property would be inherent to the claimed structure.
Claims 5 - 7 are rejected via their dependency on claim 4.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 - 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flattened cylindrical body” in claim 4 is unclear in meaning. In particular, the specification merely recites a “flattened cylindrical body” as well as a flatter final section. Accordingly it is unclear what portion or portions of the cylinder body are “flattened” or whether this intends to refer to flat portions of the funnel. The term is indefinite because the specification does not clearly redefine the term nor do the drawings clearly show a flat portion of the cylindrical body.

Claims 5 - 7 are rejected via their dependency on claim 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “silicone exit tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leimkuhler (US 2005/0097662 A1) in view of Block (US 2010/0331798 A1).

Regarding claim 4, Leimkuhler teaches a stand-to-pee device (Abstract) having a flattened, cylindrical body that is configured to rest between labia and to use a vulva to hold the device in place (Fig. 1; Paragraphs 12 and 23 indicate how the walls are contoured to conform to the labial region without the use of harnesses, the labia being a part of the vulva; body facing portion of the cylindrical body appears to be flattened to some degree); and a funnel having a flat section having an opening configured to be positioned around the urethra to prevent urine leakage (defined by portions of walls 12a and nipple 16), which leads to a flexible silicone exit tube (element 14, Paragraphs 12 and 23; also see Page 2, right Col., denoted as claim 3).
Leimkuhler does not explicitly teach the funnel having a curved section that is adapted to converge with a silicone exit tube, such that the silicone exit tube can be squeezed to break a vacuum that may occur as the urinary device is filled with urine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified portions of the funnel of Leimkuhler to comprise the straight and curved sections as taught by Block. Doing so would prevent urine from escaping and help prevent leakage (recognized in Paragraph 40 of Block).
Leimkuhler and Block still do not explicitly teach squeezing the silicone exit tube to break a vacuum. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the instant case, Leimkuhler and Block appear to teach all the structure as claimed and thus would inherently be capable of performing the same function.

Regarding claim 5, the combination of Leimkuhler and Block substantially disclose invention as claimed. Leimkuhler appears to be made from a single piece (Fig. 2, elements 12, 12a, and 16). Block explicitly teaches the use of injection molding (Paragraph 46) to make a highly analogous device. As such, it would have been obvious to a person of ordinary skill in the art that the combination of Leimkuhler and Block may also be made using molding.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the combination of Leimkuhler and Block as a “one-piece” device since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 6, the combination of Leimkuhler and Block substantially disclose invention as claimed. Leimkuhler further teaches the opening being beveled and generally elliptically shaped (Fig. 2, element 12a shows a flattened bevel adapted to conform to the labia region; Paragraph 23). Locke also teaches having a beveled edge (Figs. 1 -2, element 20a).

Regarding claim 7, the combination of Leimkuhler and Block substantially disclose invention as claimed.
Block further teaches the use of adhesive to help hold the device in the absence of user interaction (Paragraphs 3 and 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the instant case, Leimkuhler and Block appear to teach all the structure as claimed and thus would inherently be capable of performing the same function.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Examiner believes if claim 4 were to be amended, the invention may present allowable subject matter. In particular, claim 4 merely recites the cylindrical body and funnel being present in the invention. Examiner suggests specifying the relationship between the funnel and cylindrical body.

An example of such amendments are provided below:
(Amended) A urinary device comprising:
having a closed first end and a closed second end, the cylinder body being 
and a funnel with a flat section having an opening configured to be positioned around the urethra to prevent urine leakage, wherein the opening is configured to conform and align with the vulva creating a seal, wherein the funnel intersects with and extends radially through the cylindrical body, and;
wherein the funnel has a curved section connected to the flat section and 

Particularly, while Leimkuhler and Block teach having cylindrical portions and curved and flat funnel portions, they do not teach having an intersecting relationship as shown in Fig. 1.  Further, the cylindrical portion of Leimkuhler is open on one end, while Applicant’s invention appears to have two closed ends.
Additionally, while other devices such as Levinson (US 2003/0149408 A1) do have funnels intersecting cylinders, said cylinders are open on one and also would not be configured to rest between labia.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome the objections to the drawings, claims, and specification, as well as the 112(b) rejection previously set forth in the .

Response to Arguments
	Applicant’s arguments filed 10/12/2021 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the 102(a)(1) rejection in view of Leimkuhler has been withdrawn. However, a new grounds of rejection is made in view of the combination of Leimkuhler and Block.
	Examiner appreciates Applicants effort to capture the subject matter indicated as allowable in the previous office action; however Examiner believes the claims as written still do not appear to overcome the prior art, as set forth above, and also do not appear to address “the pushing of fluid in two directions”.
	Examiner attempted to contact Applicant on 12/1/2021 to propose an Examiner’s amendment, though no response was received. However, in light of the amended and clarified claims, drawings, and specification; Examiner has proposed new amendments to capture the potentially novel aspects of the instant invention (See Allowable Subject Matter above). In particular, claim 4 appears to primarily require the presence of a cylindrical body and funnel, and their associated uses/functions. Examiner believes this creates ambiguity in the structural relationship between these device elements, and in the structure of the device as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder (US 2001/0037098 A1) teaches an analogous device (Fig. 2; Abstract) comprising a discrete elliptical opening (elements 118 and 120) configured to engage the labia minora of a patient (Paragraph 30).
Levinson (US 2003/0149408 A1) teaches an analogous device comprising a cylindrical body (Fig. 2, elements 5 and 110B) which is held by the labial lips (Paragraphs 14 and 133 - 134).
Ivie et al. (US 2009/0056003 A1) teaches an analogous device (Fig. 2) comprising a funnel with a flat (element 110) and curved sections (elements 112/116) and a flexible exit tube (element 128).
Magiera et al. (US 5,893,176 A) teaches an analogous device with an elliptical opening and funnel (Figs. 1 and 4, element 20).
Di Croce (US 2007/0191795 A1) teaches using an elliptical shape to make a spiral stream (Paragraph 30).
Li (US 4,023,216) teaches an analogous device with a cylindrical body (Figs. 2 and 3).
Van Damme et al. (US 2015/0223784 A1) teaches a relevant device having a funnel intersecting a cylinder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781